 1   McGREGOR W. SCOTT
     United States Attorney
 2   DEBORAH LEE STACHEL
 3   Regional Chief Counsel, Region IX
     Social Security Administration
 4   MICHAEL K. MARRIOTT, CSBN 280890
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
 6          San Francisco, California 94105
            Telephone: (415) 977-8985
 7          Facsimile: (415) 744-0134
            E-Mail: Michael.Marriott@ssa.gov
 8
 9   Attorneys for Defendant

10                                UNITED STATES DISTRICT COURT
11
                                 EASTERN DISTRICT OF CALIFORNIA
12
                                           FRESNO DIVISION
13
     ROBERT ALLEN DRAGON,                            )    Civil No. 1:19-cv-00512-SKO
14
                                                     )
15          Plaintiff,                               )    STIPULATION AND ORDER FOR A
                                                     )    FIRST EXTENSION OF TIME FOR
16                  v.                               )    DEFENDANT TO FILE HIS
17                                                   )    RESPONSIVE BRIEF
     ANDREW SAUL,                                    )
18   Commissioner of Social Security,                )    (Doc. 17)
                                                     )
19          Defendant.                               )
20                                                   )

21
            IT IS HEREBY STIPULATED by the parties, through their undersigned attorneys, and
22
     with the approval of the Court, that Defendant shall have a first extension of time of 30 days to
23
     file his responsive brief. Defendant respectfully requests this additional time because of a very
24
     heavy workload accumulated from leave over the holidays, including eleven district court merits
25
     briefs due within the next three weeks.
26
27
28


                                                      1
 1            The new due date for Defendant’s responsive brief will be Wednesday, February 26,
 2   2020.
 3
                                                 Respectfully submitted,
 4
 5   Date: January 27, 2020                      PENA & BROMBERG, ATTORNEYS AT LAW

 6                                        By:    /s/ Jonathan Omar Pena*
                                                 JONATHAN OMAR PENA
 7                                               * By email authorization on January 23, 2020
 8                                               Attorney for Plaintiff

 9
     Date: January 27, 2020                      McGREGOR W. SCOTT
10
                                                 United States Attorney
11
                                          By:    /s/ Michael K. Marriott
12                                               MICHAEL K. MARRIOTT
                                                 Special Assistant United States Attorney
13
                                                 Attorneys for Defendant
14
15   Of Counsel
     Jeffrey Chen
16
     Assistant Regional Counsel
17   Social Security Administration
18
19                                               ORDER

20            Pursuant to the parties’ above stipulation (Doc. 17), IT IS HEREBY ORDERED that
21   Defendant shall have until February 26, 2020, to file his response to Plaintiff’s Opening Brief.
22   All other dates in the Scheduling Order (Doc. 5) shall be extended accordingly.
23
24   IT IS SO ORDERED.
25
26
     Dated:     January 28, 2020                                /s/   Sheila K. Oberto            .
                                                        UNITED STATES MAGISTRATE JUDGE
27
28


                                                    2
